’ OFFICE OF THE ATTORNEY GENERAL - STATE OF TEXAS

   JOHN      CORNYN




                                                March 27,2002



Mr. Charles Miller                                       Opinion No. JC-0487
Chair, Board of Regents
University of Texas System                               Re:    Whether the Board of Regents of the
201 West Seventh Street                                  University of Texas System may hold a public
Austin, Texas 78701-2981                                 meeting in Mexico (RQ-0448-JC)


Dear Mr. Miller:

        You have requested our opinion as to whether the Board of Regents of the University of
Texas System [hereinafter “the Board”] may hold a public meeting in Mexico. For the reasons
explained below, we conclude that it may not do so under current Texas law.

          You indicate:

                         The Chairman of the Board of Regents of The University of
                 Texas System would like to schedule a meeting in Mexico between
                 representatives of an institution of higher education in Mexico and
                 representatives of the Board of Regents. It is anticipated that a
                 quorum of the Board ofRegents will attend the meeting. The purpose
                 of the meeting will be to discuss the best practices related to distance
                 education; to observe firsthand the technology and newest methods
                 being used at institutions in Mexico; and to consider methods to
                 enhance ongoing cooperative educational efforts between institutions
                 in the UT. System and institutions of higher education in Mexico.
                 Such cooperative efforts have the potential for expanding the
                 educational experiences available in Texas and in Mexico. These
                 purposes can be best achieved if the meeting is held at an appropriate
                 place in Mexico so that the members of the Board of Regents may
                 evidence the Board’s desire to enhance cross-Border relationships by
                 scheduling the first meeting of this type in Mexico.*



         ‘Letter submitted on behalf of the University of Texas System Board of Regents, Charles Miller, Chair, from
W. 0. Schultz II, Office of the General Counsel, The University of Texas System, to Honorable John Cornyn, Texas
Attorney General, at 1 (Oct. 10,200l) (on file with Opinion Committee) [hereinafter Request Letter].
Mr. Charles Miller - Page 2                    (JC-0487)




          The Open Meetings Act, chapter 551 of the Government Code, (the “Act”), applies to
meetings of every “board, cornmission, department, committee, or agency within the executive or
legislative branch of state government that is directed by one or more elected or appointed
members.” TEX. GOV’T CODEANN. 8 55 1.001(3)(A) (V emon Supp. 2002). The Board of Regents
of the University of Texas System is a “governmental body” within this definition. “The Act is
intended to safeguard the public’s interest in knowing the workings of its governmental bodies.”
Cox Enters., Inc. v. Bd. of Trs., 706 S.W.2d 956, 960 (Tex. 1986). Section 551.002 of the
Government Code provides that every meeting of a governmental body must be open to the public
except as provided elsewhere in the Act. See TEX. GOV’TCODEANN. 8 55 1.002 (Vernon 1994). We
first consider whether a meeting of a quorum of a governmental body may be held in a foreign
country.

         As this office recently concluded in Attorney General Opinion JC-0053, the Act presupposes
that a meeting is physically accessible to the public. See Tex. Att’y Gen. Op. No. JC-0053 (1999).
Indeed, we specifically concluded that section 55 1.002 ofthe Government Code, which provides that
every meeting of a governmental body must be open to the public except as provided elsewhere in
the Act, see TEX. GOV’T CODEANN. 8 55 1.002 (Vernon 1994), requires that a meeting must be
physically accessible to the public. This construction of the statute was based on a number of
provisions of the Act that clearly contemplate that meetings are and must be physically accessible
to the public. For example, while a governmental body may conduct closed sessions regarding
certain matters, see id. $5 55 1.071-.085 (Vernon 1994 & Supp. 2002) (bases for executive sessions),
it may do so only if the governmental body first meets in open session, see id. 5 55 1.101 (Vernon
 1994). The announcement that a governmental body will meet in executive session must be
physically accessible to the public. Additionally, the provision authorizing a governmental body to
conduct a meeting by videoconference call assumes that members of the public will have physical
access to each location of the meeting where a member of the governmental body will be physically
present. See id. 5 55 1.127(e) (Vernon Supp. 2002). (“Each of the locations shall be open to the
public during the open portions of the meeting.“). Furthermore, section 55 1.OOl(4) of the Act, which
provides that the term “meeting” does not include the attendance of a quorum of a
governmental body at a regional, state or national convention or workshop “if formal action is not
taken and any discussion of public business is incidental to the . . . convention[] or workshop,” see
id. 8 5 5 1.001(4), allows members of a governmental body to participate in certain types of
conventions or workshops held outside the governmental body’s jurisdiction, but only if the
members do not take final action or deliberate regarding public business.           In other words, a
governmental body may not hold a meeting at a location inaccessible to the public. All of these
provisions assume or require that the public will have physical access to meetings under the Act, as
do many other ofthe Act’s provisions. See, e.g., id. 85 55 1.023 (providing person in attendance with
right to record meeting); .042 (procedure for handling inquiries from members of the public at
meetings) (Vernon 1994). Thus, we must determine whether a meeting held in Mexico would be
physically accessible to the public.
Mr. Charles Miller    - Page 3                  (JC-0487)




         You do not indicate the location in Mexico where the proposed meeting would be held. In
our opinion, however, the holding of a meeting at any location outside the geographical boundaries
of the United States would contravene the Open Meetings Act. We have previously said that
“section 551.002 requires that a meeting be physically accessible to the public. While a
governmental body may conduct closed sessions regarding certain matters, it may do so only if the
governmental body first meets in open session.” Tex. Att’y Gen. Op. No. JC-0053 (1999) at 5
(citations omitted).   In Attorney General Opinion JC-0053, we considered whether a pricing
committee of the Texas Public Financing Authority Board of Directors was permitted to hold a
meeting at the offices of an underwriter in New York City. In finding that the Open Meetings Act
would preclude holding a meeting at such location, the Attorney General stated the following:

                [Allthough no provision of the Act mandates where meetings must be
                held or expressly prohibits a governmental body from holding a
                meeting at an inaccessible location, the Act’s provisions assume that
                meetings will be held in locations accessible to the public. A meeting
                held in an inaccessible location would violate the Act. Whether a
                meeting location is accessible to the public for purposes of the Open
                Meetings Act is ultimately a question of fact . . . . Although this
                office is not a trier of fact and may not be able to resolve this fact-
                bound issue in other instances, we find it highly unlikely that a
                meeting of a Texas governmental body in an underwriter’s office in
                New York City, half a continent’s distance from the state, is
                accessible to the public for purposes of the Texas Open Meetings Act.

Id. at 6 (citations and footnote omitted).

        Two of the opinions cited in Attorney General Opinion JC-0053 are relevant to the question
you pose. In Kansas Attorney General Opinion 82-133, the issue was “whether. . . a meeting of the
Lawrence City Commission in the Colorado mountains would be so inaccessible to the public as to
not be ‘open’ to the public within the meaning of the [Kansas Open Meetings] Act.” Kan. Att’y
Gen. Op. No. 82-l 33, 1982 WL 187622, at * 1. The Attorney General of Kansas said that:

                [wlithout question, it would be inconvenient and expensive for those
                wishing to attend the meetings of the Lawrence City Commission to
                be forced to travel hundreds of miles to the Colorado mountains to
                attend such meetings.       Such expense and inconvenience         is an
                effective bar to attendance by most, if not all, Lawrence residents, the
                only class of citizens of the “public” at large keenly interested in the
                business and affairs of the city commission.

Id. at *2.
Mr. Charles Miller - Page 4                     (JC-0487)




         In Rhea v. School Board ofAlachua County, 636 So. 2d 1383 (Fla. Dist. Ct. App. 1984, rev.
denied), the school board of Alachua County, Florida, sought to hold its meeting in Orlando, more
than 100 miles from the board’s headquarters. In holding that a meeting held at that location would
violate the Florida version of the Open Meetings Act, the court said that, “[flor a meeting to be
‘public,’ it is essential that the public be given advance notice and a reasonable opportunity to
attend.” Rhea, 636 So. 2d at 1384-85. “[Tlhe relevant ‘public,’ the community that would be
affected by the Board’s official actions, is Alachua County.” Id. at 1385.

        In 1996, the Attorney General of Florida considered whether a city’s police pension board
was authorized to hold a meeting in a facility to which the public had limited access. The Florida
Attorney General declared:

                        This office has advised public boards or commissions to avoid
                holding meetings in places not easily accessible to the public.

                         [PIersons who wish to attend the pension board meeting may
                be reluctant to attend a meeting at a place not normally open to the
                public at which they must provide identification to enter and must
                leave such identification while in the building.  In addition, before
                entering the meeting room, according to your letter, persons must
                obtain the permission of the receptionist before being allowed “to
                enter the inner offices where the conference room is located.” Such
                conditions would appear to have a chilling effect on the public’s
                willingness to attend.

Fla. Att’y Gen. Op. No. 96-55, 1996 WL 562019, *2.

          Applying these principles to the question you pose, we are convinced that a body of statewide
jurisdiction, such as the University of Texas System Board of Regents, may not lawfully hold a
public meeting in Mexico. As several of the authorities cited have noted, distance is one major
 factor in determining whether a meeting is accessible to the public. Although you have not indicated
 a particular location in Mexico where the proposed meeting might be held, it is clear that distance
 cannot be the controlling factor. After all, the Board is a body with statewide jurisdiction, one with
 a campus in El Paso, and it is not distance that would preclude the Board from holding a meeting
in Ciudad Juarez, Mexico, just across the border from El Paso.

        Rather, it is accessibility and jurisdiction. A resident of El Paso traveling to a meeting in
Juarez is obliged to cross an international border, with the necessity of presenting identification,
answering questions, and quite possibly, submitting to a search of his or her person and/or vehicle,
both upon entering Mexico and upon re-entering the United States. Like the identifications and
permissions addressed in Florida Attorney General Opinion 96-55, these requirements “would
appear to have a chilling effect on the public’s willingness to attend.” Id. at *2. If the meeting were
Mr. Charles Miller - Page 5                    (JC-0487)




held in a location other than a border city, there would be the additional expense and inconvenience
of traveling.

         Nor is public accessibility the only difficulty.  An individual who crosses into Mexico
subjects himself to the laws, customs, and language of a foreign jurisdiction. If he drives, he may
need to obtain special insurance to cover his person and his vehicle. Furthermore, the actions of the
Board itself in Mexico may be problematical.       If the Board, in a meeting held in Mexico, were
alleged to have violated that portion of the Open Meetings Act that regulates executive sessions, it
is unclear whether any Texas-based prosecutor would have jurisdiction to bring criminal charges.
In addition, any civil action brought against the Board for alleged violations would be greatly
complicated by the fact that the conduct took place in a foreign jurisdiction. In sum, we believe it
is highly likely that a court would conclude, as a matter of law, that a Texas public body may not
hold a public meeting outside the geographical boundaries of the United States. As a result, we find
that a quorum of the Board of Regents of the University of Texas System is prohibited from holding
a meeting in Mexico.

         You suggest that the problem of accessibility may be cured by certain ameliorative measures.
In particular, you propose the following:

               l
                       The proposed meeting would be posted and held at a location
                       open and accessible to the public.

                       The       meeting   would      be  broadcast     by   two-way
                       videoconferencing    technology to an appropriate U.T. campus
                       site in all geographic areas in Texas where component
                       institutions of the U.T. system are located.

                       If the selected meeting site in Mexico allows          Internet
                       broadcast of the meeting, it will be broadcast.

                       The posted notice of the meeting will advise the public of the
                       location of the broadcast site at each component institution
                       and how to access the meeting via personal computer if
                       Internet broadcast can be made.

Request Letter, supra note 1, at 2.

As to the first of these proposals, we have already found that a meeting held in Mexico is per se not
physically accessible to the public. The second, third and fourth proposals require a more detailed
analysis. Subsection 55 l.l25(b)( 1) of the Government Code permits a governmental body to hold
a meeting by telephone conference call if “an emergency or public necessity exists within the
meaning of Section 55 1.045.” TEX. GOV’T CODEANN. 5 551.125(b)(l) (Vernon Supp. 2002).
Mr. Charles Miller - Page 6                     (JC-0487)




Section 55 1.045 provides that an emergency or urgent public necessity exists “only if immediate
action is required of a governmental body because of . . . an irnrninent threat to public health
and safety[,] or . . . a reasonably unforeseeable situation.” Id. 9 551.045(b) (Vernon 1994). You
do not suggest that a meeting held under the circumstances you describe would constitute a valid
“emergency” meeting. This office has followed the legislature in narrowly construing these provi-
sions of the Act. See Tex. Att’y Gen. Op. Nos. JC-0194 (2000) at 4 (“No governmental body subject
to the Open Meetings Act may hold a meeting by telephone or videoconference except as expressly
authorized by the Act.“); DM-478 (1998) (institution of higher education was not authorized to
conduct a regular meeting by telephone conference call).

        Section 55 1.127 permits a governmental body, in limited situations, to hold a meeting by
videoconference call. Subsection (b), enacted prior to 200 1, provides that “[a] meeting may be held
by videoconference    call only if a quorum of the governmental body is physically present at one
location of the meeting.” Act of May 30, 1997, 75th Leg., R.S., ch. 1038, 1997 Tex. Gen. Laws
3896. In House Bill 35, the Seventy-seventh Legislature added subsection (c), which states:

                A meeting of a state governmental body or a governmental body that
                extends into three or more counties may be held by videoconference
                call only if a majority of the quorum of the governmental body is
                physically present at one location of the meeting.

TEX. GOV’T CODEANN. 9 55 1.127(c) (Vernon Supp. 2002). Thus, prior to 2001, any governmental
body could hold a meeting by videoconference         call if a quorum was physically present at one
location. Under the terms of subsection (c), a state governmental body needs to have only a majority
of the quorum physically present at one location. Thus, under the latter scenario, if a board has
fifteen members, only five members need to be physically present at a single location.

         Neither subsection (b) nor subsection (c) specifically place any limitation on the location at
which a quorum, or a majority of a quorum, must be physically present. Nothing in the legislative
history of House Bill 35, which amended section 55 1.127, suggests, however, that such physical
location may be outside the boundaries of the State of Texas. See Act of May 23,2001,77th          Leg.,
R-S., ch. 630, 2001 Tex. Gen. Laws 1190-91. According to the bill analysis accompanying the
enrolled bill, the purpose of House Bill 35 was to change, in certain instances, the number of
members whose physical presence is required from a quorum to a majority of a quorum, with the
intent of “lowering the costs associated with traveling to the meetings and . . . increasing
participation in the meetings.” HOUSECOMM.ON STATEAFFAIRS,BILLANALYSIS,Tex. H.B. 35,
77th Leg., R.S. (2001). Even if some members might participate from a location outside the state,
a matter which we do not address here, the statute surely does not contemplate that a quorum of
board members might be physically present at such location. Furthermore, if the intent of the
amendment to section 55 1.127 is to lower the costs associated with traveling, that intent could not
be furthered by permitting a quorum, or a majority of a quorum of board members to incur the costs
associated with traveling to a foreign country. In our view, subsection (c)‘s requirement that “a
Mr. Charles Miller - Page 7                            (JC-0487)




majority of the quorum” be physically present at one location refers to a location that is accessible
to the public, and hence, as we have previously noted, at least within the State of Texas. See Tex.
Att’y Gen. Op. No. JC-0053 (1999) at 6. (Former section 55 1.126, renumbered by the Seventy-sixth
Legislature as section 55 1.127,* assumes that the public will have physical access to each location
of the meeting where a member of the governmental body will be physically present.) In short, the
provision    of the Open Meetings Act which would permit a governmental                body to use
videoconferencing    prescribes very limited circumstances under which such a meeting may take
place.

         Furthermore, if videoconferencing     is an acceptable substitute for meetings physically held
in a foreign country, it necessarily follows that it is an adequate substitute for meetings held within
the geographical jurisdiction of the particular governmental body. A city council could, under this
scenario, bar public entry to its meetings so long as it provided for television monitors to
accommodate members of the public at a different location. As we have said, the legislature has
permitted videoconferencing       as a substitute for in-person meetings only under very limited
circumstances.    The ameliorative measures you propose would require an extensive broadening of
the Act. Such expansion is a task for the legislature.

        Your third and fourth proposals suggest that the meeting site in Mexico might allow Internet
broadcast of the Board’s meeting with Mexican officials.         Although section 55 1.128 of the
Government Code perrnits a governmental body to broadcast a meeting via the Internet, such a
broadcast in no way substitutes for conducting an in-person meeting. See TEX. GOV’T CODE ANN.
5 551.028 (V emon Supp. 2002). Rather, it merely provides an additional means of disseminating
the meeting. In sum, it is our opinion that the Board of Regents of the University of Texas System
would fail to comply with the Open Meetings Act if it held a meeting of a quorum of its members
in Mexico. We note, however, that nothing in the Act would prohibit the Board of Regents from
sending less than a quorum of its members to Mexico “to observe firsthand the technology and
newest methods being used at institutions in Mexico,” and “to consider methods to enhance ongoing
cooperative educational efforts between institutions in the UT System and institutions of higher
education in Mexico.” Request Letter, supra note 1, at 1.




        2See Act o f Ap r. 23, 1999,76th   Leg., R.S., ch. 62, art. 19,s 19.01(50), 1999 Tex. Gen. Laws 127,414.
                                             (JC-0487)
Mr. Charles Miller   - Page 8




                                      SUMMARY

                        Under current Texas law, the Open Meetings Act prohibits the
               Board of Regents of the University of Texas System from holding a
               meeting of a quorum of its members in Mexico, regardless of whether
               the Board broadcasts the meeting by videoconferencing     technology
               to all geographic areas in Texas where component institutions of the
               University of Texas System are located.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee